Title: To George Washington from Joshua Mersereau, 10 June 1789
From: Mersereau, Joshua
To: Washington, George



May it Please your Excellency,
Morning Star Staten Island [N.Y.] June 10. 1789

To Accept of My best wishes, Boath, for your Temporal, and Spiritual Felicity—May kind Providence, Still preside within the walls of your Tabernacle; and guardian Angels Ever encumpass them; May the ardious task you have been pleasd to accept, be Made Lite; and your Presiding here, be a blessing, to the People.
Then Will your Doings be, as the Balm of Gilliad, and your Name never Can be araisd to Endless Ages.
Should your Excellency be pleasd to accept of this, as an Acknowledgement; of My Gratitude; for your once More attending, to the Call, of the People—It Will give me pleasure, and Cause My heart to Gloo, With ardour When I reflect, on Past Events.
The Day is Coming, When you and I Shall be no More—tho Unborn Children, Shall yet resound thy Sacred Name.
O War, Thou hast been My Sting, and Peace is to Me no Victory.

I Expect Soon to Depart from this, (once Thought) My little Paridice, To the Dreery Banks of the Unidilla, With My little Flock to avoid the reproaches, of Why Did You not Stay as We Did—but Sir, previous to My Departure, by your Exceys Permission, Shall take the Liberty of paying My respects in Person, to your Excellency. I am Sr With the Greatest Veneration, and Esteem; your Obedt Hum: Servt

Joshua Mersereau

